Citation Nr: 1231341	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to payment of Dependency and Indemnity Compensation (DIC) at a higher rate.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to June 1957 and from August 1957 to May 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for the cause of the Veteran's death, and granted entitlement to Dependency and Indemnity Compensation (DIC) effective from December 1, 2010.  The appellant appealed from that decision as to the monthly rate assigned for DIC.  

The case was transferred to the Waco, Texas RO in June 2011, and in October 2011 was transferred to the St. Paul, Minnesota RO Pension Management Center, which now has jurisdiction of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2010. 

2.  A June 2011 rating action granted DIC based on service connection for the cause of the Veteran's death, at a rate based on the Veteran being in receipt of disability benefit compensation rated totally disabling for a continuous period of at least eight years during which he was married to the surviving spouse appellant.

 

CONCLUSION OF LAW

The criteria for a higher DIC rate have not been met. 38 U.S.C.A. §§ 1311, 1318 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.5, 3.21 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

As discussed below, the facts are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

It should be noted though that in the May 2012 Supplemental Statement of the Case, the St. Paul, Minnesota RO Pension Management Center notified the appellant of necessary information if she decides to apply for either Aid and Attendance or Housebound special monthly benefits, a matter not on appeal here.

II.  Analysis of Claim
  
The appellant appealed from a June 2011 rating decision as to the granted monthly DIC entitlement amount, comprised of the basic monthly DIC rate plus a monthly amount added for reasons discussed below.  She claims entitlement to a greater monthly rate than currently in effect over the period since granted (including the Cost of Living Adjustment).  She has not disputed the facts of the case.  In earlier correspondence in December 2010 initiating the claim, she stated that her husband had told her that after he died she would be receiving half of his income.  

The applicable rules are the following.  DIC is payable to a Veteran's surviving spouse when the veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  The rates of dependency and indemnity compensation for surviving spouses are published in tabular form in appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21 (2011).  During the period of the appellant's entitlement to DIC (effective from December 1, 2010), a Cost of Living Adjustment affecting the rate of DIC payments (increased the monthly amount) occurred on December 1, 2011.  See Veterans Benefits Administration (VBA) Fast Letter 11-32.  

The rate of DIC payments is determined under 38 U.S.C.A. § 1311.  With respect to the rates as in effect prior to December 1, 2011, if a veteran died on or after January 1, 1993, DIC shall be paid to a surviving spouse at the monthly rate of $1,154.  38 U.S.C.A. § 1311(a)(1).  That rate is increased by $246 in the case of the death of a Veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death (only periods in which the Veteran was married to the surviving spouse shall be considered in determining the period of total disability).  38 U.S.C.A. § 1311(a)(2); see also VA Manual M21-1, Part 1, Change 57, Appendix B.  

However, if a Veteran's death occurred prior to January 1, 1993, the basic monthly DIC rate for a surviving spouse shall be the amount specified in 38 U.S.C.A. § 1311(a)(3), based on the military pay grade of such veteran, if the amount is greater than the total amount determined with respect to that veteran under 38 U.S.C.A. § 1311(a)(1) and (2).  See 38 U.S.C.A. § 1311(a)(3).  

As noted above, a Cost of Living Adjustment occurred on December 1, 2011.  See VBA Fast Letter 11-32.  Effective from that date, DIC shall be paid to a surviving spouse at the monthly rate of $1,195 under 38 U.S.C.A. § 1311(a)(1).  Id.  That rate is to be increased by $254 in the case of the death of a Veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death (only periods in which the Veteran was married to the surviving spouse shall be considered in determining the period of total disability).  Id; 38 U.S.C.A. § 1311(a)(2).  

A certificate of death on file shows that the Veteran died in November 2010, due to pancreatic cancer.  At the time of his death, a combined evaluation for compensation of 100 percent was in effect from October 9, 2002.  Because the Veteran's service included his participation in tests involving atmospheric detonation of nuclear devices, his terminal cancer was presumed to be related to service, and a June 2011 rating decision granted service connection for the cause of the Veteran's death.  DIC payments were paid in the amounts discussed above.  

Specifically, in the letter notifying the appellant of the June 2011 rating decision, the RO notified the appellant that the monthly entitlement amount was $1,400.00, starting December 1, 2010.  She was notified that this amount comprised a basic monthly DIC rate of $1,154, plus $246 added because the Veteran was in receipt of or entitled to receive payment for a service connected disability at the 100 percent rate for at least eight years immediately preceding death, and the appellant had been married to the Veteran for the same eight years.

In a February 2012 letter the RO notified the appellant that the current monthly award, effective December 1, 2011, was $1449.  The March 2012 statement of the case explained the basis for the revised monthly entitlement amount resulted from a cost of living adjustment, effective December 1, 2011, resulting in a DIC monthly rate of $1195, and an additional amount of $254 because the Veteran was in receipt of or entitled to receive payment for a service connected disability at the 100 percent rate for at least eight years immediately preceding death, and the appellant had been married to the Veteran for the same eight years.

Review of the record shows that the appellant is receiving the maximum monthly DIC entitlement amount allowed under relevant law for the combination of basic monthly DIC rate and additional monthly amount added for reasons discussed above-essentially, because the deceased Veteran had been receiving disability benefits at the 100 percent rate for at least eight years prior to his death, as discussed above.  The monthly dollar rate for the DIC benefits was correctly adjusted for Cost of Living Adjustment, effective December 1, 2011.  See VBA Fast Letter 11-32.  

On review of the facts of the case and resulting DIC rates granted, in relation to the rules for DIC, as discussed above, the monthly payment amounts granted and paid to the appellant for DIC benefits have been in accordance with applicable law with no variance at any time.  There is no legal basis for VA to be able to grant entitlement to payment of DIC at a higher rate.  The Veteran's death occurred in November 2011.  As his death did not occur prior to January 1, 1993, consideration of a higher basic monthly DIC rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311(a)(3), is not for application.

The facts of this case are not in dispute.  Here the Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In these circumstances, the claim must necessarily be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a higher rate of Dependency and Indemnity Compensation is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


